IM-5250-1. Disclosure of Material Information

Rule 5250(b)(1) requires that, except in unusual circumstances, Nasdaq Companies disclose promptly to
the public through any Regulation FD compliant method (or combination of methods) of disclosure any
material information that would reasonably be expected to affect the value of their securities or influence
investors' decisions. Nasdaq Companies must notify Nasdaq at least ten minutes prior to the release to
the public of material information that involves any of the events set forth below when the public release
of the information is made between 7:00 a.m. to 8:00 pm. ET. If the public release of the material
information is made outside of 7:00 a.m. to 8:00 p.m. Nasdaq Companies must notify MarketWatch of the
material information prior to 6:50 a.m. ET. Under unusual circumstances Companies may not be required
to make public disclosure of material events; for example, where it is possible to maintain confidentiality
of those events and immediate public disclosure would prejudice the ability of the Company to pursue its
legitimate corporate objectives. However, Nasdaq Companies remain obligated to disclose this
information to Nasdaq upon request pursuant to Rule 5250(a).

Whenever unusual market activity takes place in a Nasdaq Company's securities, the Company normally
should determine whether there is material information or news which should be disclosed. If rumors or
unusual market activity indicate that information on impending developments has become known to the
investing public, or if information from a source other than the Company becomes known to the investing
public, a clear public announcement may be required as to the state of negotiations or development of
Company plans. Such an announcement may be required, even though the Company may not have
previously been advised of such information or the matter has not yet been presented to the Company's
Board of Directors for consideration. In certain circumstances, it may also be appropriate to publicly deny
false or inaccurate rumors, which are likely to have, or have had, an effect on the trading in its securities
or would likely have an influence on investment decisions.

Notification to Nasdaq MarketWatch Department

Nasdaq Companies must notify Nasdaq's MarketWatch Department prior to the distribution of certain
material news at least ten minutes prior to public announcement of the news when the public release of
the information is made from 7:00 a.m. to 8:00 pm. ET. If the public release of the material information is
made outside of 7:00 a.m. to 8:00 p.m, Nasdaq Companies must notify MarketWatch of the material
information prior to 6:50 a.m. ET. Except in emergency situations, this notification must be made through
Nasdaq's electronic disclosure submission system available at www.nasdaq.net. In emergency situations,
Companies may instead provide notification by telephone or facsimile. Examples of an emergency
situation include: lack of computer or internet access; technical problems on either the Company or
Nasdaq system or an incompatibility between those systems; and a material development such that no
draft disclosure document exists, but immediate notification to MarketWatch is important based on the
material event.

If a Nasdaq Company repeatedly fails to either notify Nasdaq at least ten minutes prior to the distribution
of material news from 7:00 a.m. to 8:00 p.m or prior to 6:50 a.m. ET for material news distributed outside
of market hours, or repeatedly fails to use the electronic disclosure submission system when Nasdaq
finds no emergency situation existed, Nasdaq may issue a Public Reprimand Letter (as defined in Rule
5805(j)) or, in extreme cases, a Staff Delisting Determination (as defined in Rule 5805(h)). In determining
whether to issue a Public Reprimand Letter, Nasdaq will consider whether the Company has
demonstrated a pattern of failures, whether the Company has been contacted concerning previous
violations, and whether the Company has taken steps to assure that future violations will not occur.

Trading Halts

A trading halt benefits current and potential Shareholders by halting all trading in any Nasdaq securities
until there has been an opportunity for the information to be disseminated to the public. This decreases
the possibility of some investors acting on information known only to them. A trading halt provides the
public with an opportunity to evaluate the information and consider it in making investment decisions. It
also alerts the marketplace to the fact that news has been released.

Nasdaq's MarketWatch Department monitors real time trading in all Nasdaq securities during the trading
day for price and volume activity. In the event of certain price and volume movements, the MarketWatch
Department may contact a Company and its Market Makers in order to ascertain the cause of the unusual
market activity. The MarketWatch Department treats the information provided by the Company and other
sources in a highly confidential manner, and uses it to assess market activity and assist in maintaining fair
and orderly markets. A Nasdaq listing includes an obligation to disclose to the MarketWatch Department
information that the Company is not otherwise disclosing to the investing public or the financial
community. On, occasion, changes in market activity prior to the Company's release of material
information may indicate that the information has become known to the investing public. Changes in
market activity also may occur when there is a release of material information by a source other than the
Company, such as when a Nasdaq Company is subject to an unsolicited take-over bid by another
company. Depending on the nature of the event and the Company's views regarding the business
advisability of disclosing the information, the MarketWatch Department may work with the Company to
accomplish a timely release of the information. Furthermore, depending on the materiality of the
information and the anticipated affect of the information on the price of the Company's securities, the
MarketWatch Department may advise the Company that a temporary trading halt is appropriate to allow
for full dissemination of the information and to maintain an orderly market. The institution of a temporary
trading halt pending the release of information is not a reflection on the value of the securities halted.
Such trading halts are instituted, among other reasons, to insure that material information is fairly and
adequately disseminated to the investing public and the marketplace, and to provide investors with the
opportunity to evaluate the information in making investment decisions. A trading halt normally lasts one
half hour but may last longer if a determination is made that news has not been adequately disseminated
or that the original or an additional basis under Rule 4120 exists for continuing the trading halt.

The MarketWatch Department is required to keep non-public information, confidential and to use such
information only for regulatory purposes.

Companies are required to notify the MarketWatch Department of the release of material information
included in the following list of events at least ten minutes prior to the release of such information to the
public when the public release of the information is made from 7:00 a.m. to 8:00 pm. ET. If the public
release of the material information is made outside of 7:00 a.m. to 8:00 p.m, Nasdaq Companies must
notify MarketWatch of the material information prior to 6:50 a.m. ET. It should also be noted that every
development that might be reported to Nasdaq in these areas would not necessarily be deemed to
warrant a trading halt. In addition to the following list of events, Nasdaq encourages Companies to avail
themselves of the opportunity for advance notification to the MarketWatch Department in situations where
they believe, based upon their knowledge of the significance of the information, that a temporary trading
halt may be necessary or appropriate.

  (a) Financial-related disclosures, including quarterly or yearly earnings, earnings restatements, pre-
  announcements or "guidance."

  (b) Corporate reorganizations and acquisitions, including mergers, tender offers, asset transactions
  and bankruptcies or receiverships.

  (c) New products or discoveries, or developments regarding customers or suppliers (e.g., significant
  developments in clinical or customer trials, and receipt or cancellation of a material contract or order).

  (d) Senior management changes of a material nature or a change in control.

  (e) Resignation or termination of independent auditors, or withdrawal of a previously issued audit
  report.
  (f) Events regarding the Company's securities — e.g., defaults on senior securities, calls of securities
  for redemption, repurchase plans, stock splits or changes in dividends, changes to the rights of security
  holders, or public or private sales of additional securities.

  (g) Significant legal or regulatory developments. Regulation FD

  (h) Any event requiring the filing of a Form 8-K.

Whenever Nasdaq halts trading in a security of a listed company for any of the reasons set forth above or
implements any other regulatory trading halt, Nasdaq will also halt trading in any listed Equity Investment
Tracking Stock that tracks the performance of such listed company and any Subscription Receipt that is
exchangeable into that security.

Use of Regulation FD Compliant Methods in the Disclosure of Material Information

Regardless of the method of disclosure that a Company chooses to use, Companies are required to notify
the MarketWatch Department of the release of material information that involves any of the events set
forth above at least ten minutes prior to its release to the public when the public release of the information
is made from 7:00 a.m. to 8:00 pm. ET. If the public release of the material information is made outside of
7:00 a.m. to 8:00 p.m, Nasdaq Companies must notify MarketWatch of the material information prior to
6:50 a.m. ET. When a Company chooses to utilize a Regulation FD compliant method for disclosure other
than a press release or Form 8-K, the Company will be required to provide prior notice to the
MarketWatch Department of: 1) the press release announcing the logistics of the future disclosure event;
and 2) a descriptive summary of the material information to be announced during the disclosure event if
the press release does not contain such a summary.

Depending on the materiality of the information and the anticipated effect of the information on the price
of the Company's securities, the MarketWatch Department may advise the Company that a temporary
trading halt is appropriate to allow for full dissemination of the information and to maintain an orderly
market. The MarketWatch Department will assess with Companies using methods of disclosure other
than a press release or Form 8-K the timing within the disclosure event when the Company will cover the
material information so that the halt can be commenced accordingly. Companies will be responsible for
promptly alerting the MarketWatch Department of any significant changes to the previously outlined
disclosure timeline. Companies are reminded that the posting of information on the company's website
may not by itself be considered a sufficient method of public disclosure under Regulation FD and SEC
guidance and releases thereunder, and as a result, under Nasdaq rules.

Adopted March 12, 2009 (SR-NASDAQ-2009-018); amended Nov. 5, 2009 (SR-NASDAQ-2009-094),
operative Dec. 7, 2009; amended Jan. 15, 2010 (SR-NASDAQ-2010-008); amended Mar. 5, 2013 (SR-
NASDAQ-2013-033), operative Mar. 18, 2013; amended June 8, 2017 (SR-NASDAQ-2017-058),
operative July 8, 2017; amended Aug. 3, 2018 (SR-NASDAQ-2018-059), operative Sept. 3, 2018.
